Exhibit 10.7.3

LETTER AGREEMENT

[date]

The Gannett Board of Directors has approved an award of restricted stock (or
deferred restricted stock if you have previously elected to defer this award) to
you under the 2001 Omnibus Incentive Compensation Plan, as set forth below.

This Letter Agreement and the enclosed Terms and Conditions effective as of
[date], constitute the formal agreement governing this award.

Please sign both copies of this Letter Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.

Please keep the enclosed Terms and Conditions for future reference. Until
further notice they will apply to any future grants you receive.

 

--------------------------------------------------------------------------------

 

Restricted Stock Granted:    Location:    Board Grant Date:       Number of
Shares:       Vesting Schedule:    shares per month, commencing   

 



--------------------------------------------------------------------------------

    Gannett Co., Inc.

 

  By:   

 

Director’s Signature      Roxanne V. Horning      V.P./Human Resources



--------------------------------------------------------------------------------

RESTRICTED STOCK

TERMS AND CONDITIONS FOR DIRECTORS

Under the

Gannett Co., Inc.

2001 Omnibus Incentive Compensation Plan

These Terms and Conditions, dated                     , govern the grant of
restricted stock, including the deferred delivery of stock, (in both cases
referred to as “Restricted Stock”) under the 2001 Omnibus Incentive Compensation
Plan (the “Plan”) to Gannett directors (each a “Holder”), as set forth below.
Terms used herein that are defined in the Plan shall have the meaning ascribed
to them in the Plan. If there is any inconsistency between the defined terms of
these Terms and Conditions and the terms of the Plan, the Plan’s terms shall
supersede and replace the conflicting terms herein.

1. Grant of Restricted Stock. Pursuant to the provisions of (i) the Plan,
(ii) the individual Letter Agreements governing each grant, and (iii) these
Terms and Conditions, the Company has granted to the Holder the number of shares
of common stock of the Company (“Common Stock”) in the applicable Letter
Agreement and subject to the restrictions set forth therein and in these Terms
and Conditions. If the Holder has previously made an election under the
Company’s Deferred Compensation Plan to defer receipt of the stock pursuant to
this grant of Restricted Stock, the issuance of shares pursuant to this grant
will be deferred in accordance with the Holder’s election and this grant will be
deferred Restricted Stock.

2. Forfeiture. (a) Upon a Holder’s ceasing to be a Director of the Company for
any reason, any shares of Restricted Stock that remain unvested shall be
forfeited to the Company, or in the case of deferred Restricted Stock, shall not
be issued.

(b) Forfeiture of Gain on Restricted Stock or Deferred Restricted Stock Because
of Misconduct.

(i) The Holder shall reimburse the Company the value of any Restricted Stock or
deferred Restricted Stock that becomes vested during the twelve-month period
following the first public issuance or filing with the United States



--------------------------------------------------------------------------------

Securities and Exchange Commission (whichever first occurred) of a financial
document as to which the Company subsequently prepared and issued or filed a
“Restatement” (as defined below).

(ii) This reimbursement requirement shall only apply to Holders who either:
(a) knowingly or negligently engaged in the misconduct referred to in paragraph
2(b)(iv), or knowingly or negligently failed to prevent such misconduct, or
(b) are subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley
Act of 2002.

(iii) The value to be reimbursed shall be measured at the date of vesting based
on the Fair Market Value of the Stock.

(iv) For purposes of this section, “Restatement” means an accounting restatement
the Company is required to prepare due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws.

3. Delivery of Share Certificates. Certificates for vested shares will be
delivered to the Holder upon the Holder’s ceasing to be a Director of the
Company. In the case of the death of a Director during the term of his or her
directorship, certificates for vested shares will be delivered to the Holder’s
beneficiary in accordance with Section 11 of the Plan. In the case of deferred
Restricted Stock, certificates with regard to vested shares will be delivered to
the Holder in accordance with the Holder’s election under the Company’s Deferred
Compensation Plan, but no earlier than the termination of the Holder’s
directorship.

4. Non-Assignability. Restricted Stock may not be transferred, assigned, pledged
or hypothecated, whether by operation of law or otherwise, nor be made subject
to execution, attachment or similar process until certificates for vested shares
have been delivered to the Holder upon the Holder’s ceasing to be a Director of
the Company.

5. Rights as a Shareholder. A Holder who has not elected deferred Restricted
Stock shall have the right to vote the shares of Restricted Stock and to receive
dividends on the Restricted Stock as of the grant date. In the case of deferred
Restricted Stock, the Holder shall have no rights as a shareholder until such
time as share certificates are issued in the name of the Holder in accordance
with the Company’s



--------------------------------------------------------------------------------

Deferred Compensation Plan. However, the Holder will be credited with amounts
equivalent to the dividends on the deferred Restricted Stock pursuant to the
Company’s Deferred Compensation Plan.

6. Discretionary Plan. The Plan is discretionary in nature and may be suspended
or terminated by the Company at any time. With respect to the Plan, (a) each
grant of Restricted Stock is a one-time benefit which does not create any
contractual or other right to receive future grants of Restricted Stock, or
benefits in lieu of Restricted Stock; (b) all determinations with respect to any
such future grants, including, but not limited to, the times when Restricted
Stock shall be granted, the number of shares subject to each grant, and the
times when Restricted Stock becomes vested, will be at the sole discretion of
the Company; (c) the Holder’s participation in the Plan is voluntary; (d) the
Restricted Stock is not part of normal and expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payment,
bonuses, long-service awards, pension or retirement benefits, or similar
payments; and (e) the future value of the Restricted Stock is unknown and cannot
be predicted with certainty.

7. Section 83(b) Election. A Holder who elects to receive Restricted Stock that
is not deferred (i.e., does not make an election to defer this award under the
Company’s Deferred Compensation Plan) may wish to consider an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”).
Under Section 83 of the Code, the fair market value of the Restricted Stock on
the date the forfeiture restrictions applicable to such shares lapse will be
reportable as ordinary income at that time. The Holder may elect to be taxed at
the time the Restricted Stock is acquired rather than when such shares cease to
be subject to such forfeiture restrictions by filing an election under Code
Section 83(b) with the Internal Revenue Service within thirty (30) days after
the Grant Date. The Holder will have to make a tax payment based on the fair
market value of the shares on the grant date. Holders of deferred Restricted
Stock do not need to (and cannot) make Section 83(b) elections.

8. Effect of Plan. The Plan is hereby incorporated by reference into these Terms
and Conditions, and these Terms and Conditions are subject in all respects to
the provisions of the Plan, including without limitation the authority of the
Committee to



--------------------------------------------------------------------------------

adjust awards and to make interpretations and other determinations with respect
to all matters relating to these Terms and Conditions, the applicable Letter
Agreements, the Plan, and awards made pursuant thereto. These Terms and
Conditions shall apply to grants of Restricted Stock made to the Holder from the
date hereof until such time as revised Terms and Conditions are effective.

9. Notice. Notices hereunder shall be in writing and if to the Company shall be
addressed to the Secretary of the Company at 7950 Jones Branch Drive, McLean,
Virginia 22107 and if to the Holder shall be addressed to the Holder at his or
her address as it appears on the Company’s records.

10. Successors and Assigns. The applicable Letter Agreement and these Terms and
Conditions shall be binding upon and inure to the benefit of the successors and
assigns of the Company and, to the extent provided in Section 3 hereof, to the
heirs, legatees and personal representatives of the Holder.

11. Change in Control Provisions. Notwithstanding anything to the contrary in
these Terms and Conditions, the following provisions shall apply to the
Restricted Stock granted under the attached Letter Agreement:

(a) Definitions. As used in Article 15 of the Plan and in these Terms and
Conditions, a “Change in Control” shall mean the first to occur of the
following:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or one of its affiliates or (iv) any acquisition
pursuant to a transaction that complies with Sections 11(a)(iii)(A),
11(a)(iii)(B) and 11(a)(iii)(C);



--------------------------------------------------------------------------------

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

(iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or any corporation or entity resulting from such
Business



--------------------------------------------------------------------------------

Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation or
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such corporation or entity, except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the
corporation or entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

No Participant in the Plan who participates in any group conducting a management
buyout of Gannett under the terms of which Gannett ceases to be a public company
may claim that such buyout is a Change in Control under the Plan and no such
Participant shall be entitled to any payments or other benefits under the Plan
as a result of such buyout.

(b) Acceleration Provisions. In the event of the occurrence of a Change in
Control, all shares of Restricted Stock shall become immediately fully vested.
The benefits that may accrue to the Holder under this Section may be affected by
the “Limited Vesting” provisions of Sections 15.3 and 15.4 of the Plan.

(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by the Holder in connection
with any actual, threatened or contemplated litigation or legal, administrative
or other proceedings involving the provisions of this Section 11, whether or not
initiated by the Holder.

12. Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Virginia and agree that such litigation shall be conducted in
the courts of Fairfax County, Virginia or the federal courts of the United
States for the Eastern District of Virginia.